Utica Mut. Ins. Co. v Abeille Gen. Ins. Co. (2021 NY Slip Op 02647)





Utica Mut. Ins. Co. v Abeille Gen. Ins. Co.


2021 NY Slip Op 02647


Decided on April 30, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CURRAN, WINSLOW, AND DEJOSEPH, JJ.


353 CA 20-00730

[*1]UTICA MUTUAL INSURANCE COMPANY, PLAINTIFF-APPELLANT,
vABEILLE GENERAL INSURANCE CO., NOW KNOWN AS 21ST CENTURY NATIONAL INSURANCE CO., ET AL., DEFENDANTS-RESPONDENTS. 


FELT EVANS, LLP, CLINTON (KENNETH L. BOBROW OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
NORTON ROSE FULBRIGHT US LLP, NEW YORK CITY (JOHN F. FINNEGAN OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 
O'MELVENY & MYERS LLP, NEW YORK CITY (ANTON METLITSKY OF COUNSEL), FOR DEFENDANT-RESPONDENT CENTURY INDEMNITY COMPANY, AS SUCCESSOR TO CCI INSURANCE COMPANY, AS SUCCESSOR TO INSURANCE COMPANY OF NORTH AMERICA. 

	Appeal from an order of the Supreme Court, Oneida County (Patrick F. MacRae, J.), entered April 21, 2020. The order denied in part the motion of plaintiff seeking to compel disclosure. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on February 17, 2021,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: April 30, 2021
Mark W. Bennett
Clerk of the Court